                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

DAVID SCOTT MOONEY,               §
          Plaintiff,              §
                                  §
vs.                               §
                                  §                    Civil Action No. 2:18-03319-MGL
                                  §
KERSHAW C.I. MEDICAL STAFF, NURSE §
COPELAND, NURSE DRUM, NURSE       §
HOPKINS, ASSOCIATE WARDEN FORD, §
NURSE PRACTITIONER BLAKELY, and   §
NURSE USSERY,                     §
           Defendants.            §
                                  §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff David Scott Mooney (Mooney), proceeding pro se, filed this action under 42

U.S.C. § 1983 alleging violations of his constitutional rights. This matter is before the Court for

review of the Report and Recommendation (Report) of the United States Magistrate Judge

recommending Mooney’s complaint be dismissed with prejudice for lack of prosecution. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District

of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on February 21, 2020. To date, Mooney has failed

to file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Mooney’s complaint is DISMISSED WITH PREJUDICE.



         IT IS SO ORDERED.

         Signed this 6th day of April 2020 in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                           *****
                                NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
